ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on October 25, 1977 (352 So.2d 867), affirming in part and reversing in part the final judgment of the circuit court of Dade County, Florida, in the above styled cause; and *
WHEREAS on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment 371 So.2d 672 filed May 31, 1979 and mandate now lodged in this court, quashed this court’s judgment and remanded the cause for further proceedings.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued on December 7, 1977 is withdrawn, the judgment of this court filed October 25, 1977 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the trial court appealed from is reinstated and affirmed and the trial court is directed to set attorney’s fees for appellee’s counsel. Costs allowed shall be taxed in the trial court (Rule 3.16, Florida Appellate Rules).